       Case 3:18-cv-00462-HTW-JCG Document 69 Filed 11/19/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 CHAKAKHAN R. DAVIS                                                                      PLAINTIFF

 vs.                                             CIVIL ACTION No.: 3:18-CV-462-HTW-JCG

 COMMISSIONER OF SOCIAL
 SECURITY ADMINISTRATION                                                              DEFENDANT

                                               ORDER

       BEFORE THIS COURT is the pro se plaintiff, Chakakhan R. Davis’s (hereinafter referred

to as “Davis”) Motion For Recusal of Judge Wingate [Docket no. 38].

       Davis argues that the undersigned should recuse himself for an alleged bias against herself.

For cause, Davis cites the following reasons: that she believes that this court erred in its dismissal

of her unrelated case Davis v. Wal-Mart 3:14-cv-375-HTW-LRA; and that other United States

District Court Judges of the Southern District of Mississippi had ruled against her. This court has

addressed Davis’s requests for recusal on multiple occasions, both orally and in various orders that

this court has issued in other cases.

       Under 28 U.S.C. § 455(a) “[a]ny justice, judge or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” This court takes note of the established law of the Fifth Circuit:

       “Judicial rulings alone almost never constitute valid basis for a bias or partiality
       motion.” Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 1157, 127
       L.Ed.2d 474 (1994). Instead, the judge's rulings should constitute grounds for
       appeal, not for recusal. Id. Opinions formed by the judge that are based on the
       evidence in the case or events occurring during the proceedings do not constitute a
       basis for recusal “unless they display a deep-seated favoritism or antagonism that
       would make fair judgment impossible. Thus, judicial remarks during the course of
       a trial that are critical or disapproving of, or even hostile to, counsel, the parties, or
       their cases, ordinarily do not support a bias or partiality challenge.” Id. If the
       remarks stem from an extrajudicial source, they may constitute sufficient grounds



                                                   1
       Case 3:18-cv-00462-HTW-JCG Document 69 Filed 11/19/20 Page 2 of 2




        for recusal. Further, expressions of impatience, annoyance, dissatisfaction, and
        even anger, do not establish bias or partiality.

United States v. Landerman, 109 F.3d 1053, 1066 (5th Cir.), opinion modified on reh'g, 116 F.3d

119 (5th Cir. 1997).


        This court has considered Davis’s allegations and the relevant legal authority and denies

her motion. This court finds Davis has no legitimate claims which would convince this court it

needs to recuse itself. Davis’s complaints all center on her dissatisfaction with the court’s rulings

to date – in this lawsuit and others – and are not sufficient to establish a need for this court to

recuse itself.

        IT IS, THEREFORE, ORDERED that pro se plaintiff’s Motion For Recusal of Judge

Wingate [Docket no. 38] is hereby DENIED.

        SO ORDERED this the 19th day of November, 2020.

                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 2
